Citation Nr: 0619407	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for history 
of Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   March 2003 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.  He 
perfected an appeal of that determination.

The veteran requested a video teleconference with a Veterans 
Law Judge, which an October 2005 RO letter informed him was 
scheduled for November 15, 2005.  The claims file reflects no 
evidence of the letter having been returned as undeliverable.  
The veteran failed to appear for his scheduled hearing, and 
the claims file reflects no evidence of him having requested 
that the hearing be rescheduled.  Thus, the hearing request 
is deemed withdrawn.    See 38 C.F.R. § 20.702 (2005).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's Reiter's syndrome disability manifests with 
complaints of morning stiffness, dorsal neck pain when his 
chin is touched to his chest, tenderness of the right great 
metatarsophalangeal joint, and periodic flare-ups which last 
from one to six weeks, but without evidence of active joint 
disease or limitation of motion.


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
history of Reiter's syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5099-5002 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters of November 2002 and September 2004, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that was relevant to the claim.  A May 2006 letter informed 
the veteran how disability evaluations and effective dates 
are assigned and the type evidence which impacts those 
determinations.


The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, and VA outpatient treatment 
records from the facilities identified by the veteran.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, as reflected by the 
veteran's November 2002 statement, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  If an unlisted condition is 
encountered it is rated under a closely related disease or 
injury in which the functions affected, the anatomical 
localization, and the symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For the reasons discussed below, the Board finds that the 
competent medical evidence of record shows the veteran's 
disorder to more nearly approximate a 10 percent evaluation.  
38 C.F.R. §§ 4.3, 4.7.  This evaluation sufficiently 
compensates the veteran for his functional loss, to include 
the impact of periodic flare-ups.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Historically, the veteran applied for VA benefits in 1989.  A 
March 1990 rating decision granted service connection for 
history of Reiter's syndrome.  The decision reflects that in 
late May 1988, while in active service, the veteran noted a 
sudden onset of pain and swelling in both wrists and his left 
foot.  He was admitted after aspirin and Motrin provided no 
relief.  The fluid extracted during an arthrocentesis of the 
left wrist contained many polys but no organisms or crystals.  
X-rays of all joints were normal.  Indocin provided some 
relief.  A Navy medical board determined that the diagnosis 
was poly-arthritis of uncertain etiology with possible 
Reiter's syndrome.  He was eventually discharged for physical 
unfitness due to that diagnosis.

VA examinations conducted in 1989 revealed no active 
pathology.  There was no loss of range of motion or current 
arthritic process.  The RO rated the disability as 
noncompensable, analogously under Diagnostic Code 5099-5002.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. § 4.45 (2005).

The rating criteria for rheumatoid arthritis, as an active 
process, provide a 100 percent rating if the disorder has 
constitutional manifestations associated with active joint 
involvement that are totally incapacitating.  The disorder 
is rated at 60 percent if the manifestations are less than 
the criteria for a 100 percent rating, but with weight loss 
and anemia that is productive of severe impairment of health 
or severely incapacitating exacerbations occurring four or 
more times a year, or a lesser number of exacerbations over 
prolonged periods.  A 40 percent rating applies if the 
symptom combinations are productive of definite impairment 
of health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  The disorder is rated at 20 percent if manifested by 
one or two exacerbations a year in a well-established 
diagnosis.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

Chronic residuals are rated as limitation of motion or 
ankylosis under the appropriate diagnostic codes for the 
specific joints involved.  Where limitation of motion of the 
specific joint involved is noncompensable under the 
applicable rating criteria, a rating of 10 percent for each 
such major joint or group of minor joints affected by the 
limitation of motion is warranted.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.

The March 2003 rating decision determined that the February 
2003 examination revealed no increase in the severity of the 
veteran's disorder and continued the noncompensable 
evaluation.  In his Notice of Disagreement (NOD), the veteran 
asserted that the examination was inadequate and that the 
examiner misconstrued his responses to the questions asked.  
After additional VA examinations, a June 2005 rating decision 
granted a compensable evaluation of 10 percent, effective 
February 2004.

The medical evidence reflects that laboratory results of 
November 2002 showed the veteran's rheumatoid factor to be 
negative.  Thus, the Board finds that the veteran does not 
manifest rheumatoid arthritis as an active process.  
38 C.F.R. § 4.7.  Further, the examination reports and 
outpatient treatment records reflect that the veteran's 
disorder does not manifest limitation of motion, except 
perhaps during periodic flare-ups.

The February 2003 examination report reflects that the 
veteran related that he had flare-ups once or twice a year, 
which consisted of stiffness in a particular joint, and 
sometimes required that he seek treatment at an emergency 
room.  On the day of the examination he related that he felt 
only mild pain throughout his whole body, which felt like his 
muscles were in strain, but he deemed it tolerable.  The 
veteran's NOD reflects that he asserts that he told the 
examiner that he had flare-ups once or twice a year in a good 
year, but normally he had flare-ups approximately six times a 
year.
  
Physical examination revealed no conjunctivitis, uveitis, or 
erythema.  No stiffness or erythema was noted in any of his 
joints.  Full range of motion was demonstrated in the 
fingers, wrists, elbow, shoulder, neck, knees, and ankles.  
Laboratory records revealed the veteran's rheumatoid factor 
to be within normal limits.  The examiner noted a skin rash 
for which a dermatology evaluation was requested.  

The February 2004 examination report reflects that the 
veteran informed the examiner that he was doing well the day 
of the examination, except for the usual morning stiffness.  
He related that his ankles, shoulders, and neck were the 
joints primarily affected, and that periodic flare-ups were 
severe enough to cause him limit his activities for two to 
three months.  Physical examination revealed that the veteran 
could touch his chest with his chin, with dorsal neck pain.  
Range of motion on neck rotation was 0 to 60 degrees and 0 to 
30 degrees on lateral flexion.  The shoulders, elbows, knees, 
hips, and ankles manifested full range of motion.  The right 
great metatarsophalangeal joint was tender.

The examiner observed that the veteran's symptoms were 
certainly most consistent with a spondyloarthropathy, which 
included Reiter's syndrome, but he did not have active joint 
disease, and the veteran had not incurred damage to the 
extent that there was limitation of motion or deformity.  The 
examiner noted that the veteran related that he experienced 
significant hand dysfunction during flare-ups and that anti-
inflammatories had not provided effective relief.

A June 2005 rating decision granted a compensable evaluation 
of 10 percent, effective February 2004.

In the absence of medical evidence that the veteran manifests 
limitation of motion in any of his affected joints, the Board 
is constrained to find that his primary functional loss 
consists of pain and stiffness during periodic flare-ups.  
Thus, his disorder more nearly approximates a 10 percent 
evaluation for limitation of motion of a noncompensable 
degree.  Diagnostic Code 5002; see also DeLuca v. Brown, 8 
Vet. App. 202.  The 2003 and 2004 examination results are 
consistent with the noted findings in the veteran's VA 
outpatient records.

A November 2002 emergency room note reflects that the veteran 
presented with complaints of arthritis pain in his left 
ankle, right foot, bilateral shoulders, and his neck.  
Examination revealed mildly diminished range of motion on 
flexion, with crepitus, in the shoulders bilaterally.  The 
wrists and ankles, both bilaterally, and neck manifested full 
range of motion.  The veteran was prescribed Diclofenac and 
Flexeril.  A late November 2002 primary care note reflects 
that the examiner noted that, during examination, he did not 
detect much in the way of swelling, warmth, or tenderness of 
the hands or wrists, the veteran had good mobility of the 
hips, knees, and ankles, and no peripheral edema was noted.  
The examiner recorded an assessment of history of joint 
symptoms.

The examination reports also show that the veteran's eyes are 
not impacted by the disorder.  The February 2004 
ophthalmology examination report reflects that external 
examination revealed the pupils to be 3 mm in size 
bilaterally with brisk reaction to light and accommodation, 
and no afferent papillary defect in either eye.  Slit-lamp 
examination showed normal eyelids, lashes, conjunctiva, 
cornea, anterior chamber, iridis, and lenses bilaterally.  
The examiner made special note that there was no conjuctival 
erythema or ciliary flush, nor was there any inflammatory 
reaction in the anterior chambers.  The iridis did not have 
any transillumination defect.  Intraocular pressures were 12 
mm Hg in each eye as measured by applanation tonometer.

Under dilation, ocular media was clear, permitting good 
visualization of both fundi.  The cup/disk ratio was 0.2 in 
each eye.  The discs, macula, and blood vessels were normal 
and there were no inflammatory cells.  The retina was 
attached in both eyes.  The left eye showed a small 
chorioretinal scar in the temporal mid-periphery.  That and 
small refractive error in both eyes were the only abnormality 
noted.  The examiner assessed that there was no ocular 
manifestation related to Reiter's syndrome.
In addition to any to the absence of any manifestations in 
the veteran's eyes, the Board further finds that a higher 
rating is not warranted, as the examiner at the October 2004 
skin examination, in a June 2005 addendum, opined that the 
veteran's psoriasis is not causally connected to his Reiter's 
syndrome, as they are two distinct diseases.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's Reiter's syndrome more nearly 
approximates a 10 percent evaluation, and that 10 percent 
adequately compensates him for this functional loss due to 
his disorder, to include periodic flare-ups.  38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Code 5099-
5002.

There is nothing in the record to distinguish this case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board finds that the currently assigned 10 percent schedular 
rating has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected history of 
Reiter's syndrome condition.  See 38 C.F.R. § 4.1.  In 
addition, there is no evidence revealing frequent periods of 
hospitalization.  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

Entitlement to a rating in excess of 10 percent for history 
of Reiter's syndrome is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


